                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
                                           )
PHIO PHARMACEUTICALS CORP.                 )
f/k/a RXI PHARMACEUTICALS,                )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )
                                          )  Case No. 18-cv-12181-DJC
                                          )
ANASTASIA KHVOROVA,                       )
                                          )
                  Defendant.              )
                                          )
                                          )
__________________________________________)

                               MEMORANDUM AND ORDER

CASPER, J.                                                                           June 6, 2019

I.     Introduction

       Plaintiff Phio Pharmaceuticals Corp. f/k/a RXi Pharmaceuticals Corporation (“RXi”) has

filed this lawsuit against Defendant Anastasia Khvorova (“Khvorova”) alleging misappropriation

of trade secrets in violation of the Defend Trade Secrets Act, 18 U.S.C. §§ 1836-39 (Count I),

Massachusetts Trade Secrets Act (Count II) and Mass. Gen. L. c. 93, §§ 42-42A (Count III); breach

of fiduciary duties (Count IV); breach of contract (Count V); and unfair competition in violation

of Mass. Gen. L. c. 93A, § 11 (Count VI). D. 18. Khvorova has moved to dismiss under Fed. R.

Civ. P. 12(b)(7). D. 21. For the reasons stated below, the Court DENIES the motion.

II.    Standard of Review

       Pursuant to Rule 12(b)(7), a party may move for dismissal of an action for failure to join a

party under Rule 19. Fed. R. Civ. P. 12(b)(7). The Court conducts a two-part inquiry to determine

whether a party must be joined under Rule 19. See Picciotto v. Cont’l Cas. Co., 512 F.3d 9, 15
                                                1
(1st Cir. 2008). First, the Court must decide whether a party is necessary under Rule 19(a). United

States v. San Juan Bay Marina, 239 F.3d 400, 405 (1st Cir. 2001). If a party is a necessary one,

the Court must then ask whether joinder is feasible. Fed. R. Civ. P. 19(a). If joinder is not feasible,

then the second determination that must be made under Rule 19(b) is whether the party is

indispensable such that, “in equity and good conscience, the action should proceed among the

existing parties or should be dismissed.” Fed. R. Civ. P. 19(b). “[T]he moving party carries the

burden of showing why an absent party should be joined.” Raytheon Co. v. Cont’l Cas. Co., 123

F. Supp. 2d 22, 32 (D. Mass. 2000).

       “As with Rule 12(b)(6) motions, a court must accept the allegations contained in the

plaintiff’s complaint as true for the purpose of the Rule 12(b)(7) inquiry.” McCaskill v. Gallaudet

Univ., 36 F. Supp. 3d 145, 151 (D.D.C. 2014); Davis Cos. v. Emerald Casino, Inc., 268 F.3d 477,

479 n.2 (7th Cir. 2001) (stating that “[f]or purposes of a motion to dismiss for failure to join a

party under Rule 19, we accept the allegations in the complaint as true”). However, “a court is

‘not limited to the pleadings’ and may consider ‘other relevant extra-pleading evidence.’” Phoenix

Ins. Co. v. Delangis, CIV.A. No. 14-10689-GAO, 2015 WL 1137819, at *2 (D. Mass. Mar. 13,

2015) (quoting Axis Ins. Co. v. Hall, 287 F.R.D. 110, 113 (D. Me. 2012)).

III.   Factual Background

       Unless otherwise noted, the following facts are based upon allegations in RXi’s amended

complaint, D. 18, and are accepted as true for consideration of the motion to dismiss. RXi is a

Massachusetts-based pharmaceutical company that has contributed to the development of

ribonucleic acid interference (“RNAi”), a compound that can destroy selected sequences of

ribonucleic acids (“RNA”). D. 18 ¶¶ 2-3, 15. RNAi has vast potential to treat and cure numerous

diseases and conditions, including Alzheimer’s Disease, inflammatory diseases, macular



                                                  2
degeneration and heart disease. Id. ¶ 2. RXi has patented and performed six clinical studies with

a self-delivering RNAi called sd-rxRNA® compound, which is notable for (among other things)

its exceptional half-life. Id. ¶¶ 3, 6. Features of sd-rxRNA® are described in U.S. Patent No.

8,796,443 (“’443 Patent”), id. ¶ 6, which was assigned to RXi and lists Khvorova as lead inventor,

see D. 18-1 at 2.

       A.      Khvorova’s Employment at RXi

       In connection with its RNAi work, RXi hired Khvorova as its Chief Scientific Officer in

2008. D. 18 ¶ 7. She was promoted to Senior Vice President and Chief Scientific Officer on

September 24, 2011. Id. As part of the conditions of her employment, Khvorova agreed not to

disclose or use in an unauthorized manner any RXi confidential information acquired over the

course of her employment. Id. ¶¶ 24-26, 28-32. Khvorova’s employment agreements from 2008

and 2011 indicated that the restrictions on use of confidential information continued to apply after

her employment terminated.      Id. ¶¶ 26, 31.       Concurrently with the execution of the 2011

Employment Agreement, Khvorova assigned to RXi certain intellectual property she developed

while working at a different company and agreed that the technology disclosed in those

assignments was subject to the same confidentiality provisions as in her RXi employment

agreements. Id. ¶¶ 33-34. Khvorova received cash, stock, stock options and future cash payments

valued in the millions of dollars (at the time) in exchange for these assignments to RXi. Id. ¶ 33.

       On November 8, 2011, Khvorova allegedly sent confidential information detailing RXi’s

methodology for the developmental testing of RNAi to her personal email account. Id. ¶ 36. On

or between February 24 and 26, 2012, Khvorova downloaded “massive” amounts of RXi data and

experimental findings, which triggered an internal investigation into Khvorova’s download

activity. Id. ¶ 37. Khvorova and RXi entered into a separation agreement shortly thereafter. Id.

¶ 38. Pursuant to the terms of the separation agreement, Khvorova assigned certain intellectual
                                                 3
property rights to RXi and acknowledged her continued obligation not to disclose RXi confidential

information. Id. ¶¶ 38-39.

       B.      Alleged Post-Termination Disclosure of Confidential Information

       On or before April 22, 2013, Khvorova began working for the University of Massachusetts

Medical School (“UMass”), one of RXi’s competitors in the field of pharmaceutical RNAi

research and development. Id. ¶ 47. During her employment with UMass, RXi sent Khvorova

reminders regarding her confidentiality obligations with respect to RXi’s intellectual property. See

id. ¶ 53. In December 2015, Dr. Khvorova’s laboratory released an article titled “Hydrophobically

Modified siRNAs Silence Huntington mRNA in Primary Neurons and Mouse Brain,” which

described the utility of an RNAi molecule that RXi describes as “strikingly similar” to its sd-

rxRNA®. Id. ¶ 51. On November 3, 2016, Khvorova was named as an inventor on U.S. Patent

application 15/089423 (the “’423 Application”). Id. ¶¶ 12, 52; D. 22-1 at 4. 1 In April 2016,

Khvorova and her co-inventors assigned the ’423 Application to UMass. D. 22-1 at 266, 268-69.

The ’423 Application allegedly describes a class of RNAi molecules possessing the same non-

public experimental features of sd-rxRNA®. D. 18 ¶ 52. RXi and Khvorova were investigating

these molecules during her tenure at RXi. Id.

       On July 5, 2017, RXi submitted an assignment document indicating that Khvorova

assigned the ’423 Application to RXi. D. 22-1 at 270-73. The document was signed by Geert

Cauwenbergh purportedly as power of attorney on behalf of Khvorova. Id. at 273. On August 23,

2017, however, UMass filed a declaration with the United States Patent and Trademark Office


1
  A party seeking dismissal under Rule 12(b)(7) may present, and the court may consider, evidence
outside the pleadings that bears on whether an absent party should be joined. Raytheon, 123 F.
Supp. 2d at 32. Here, the Court considers the ’423 Application and other relevant evidence filed
in support of Khvorova’s motion. See D. 22-1.



                                                 4
(“USPTO”) clarifying that UMass (as opposed to RXi) is the “true owner” of the ’423 Application.

D. 22-1 at 277-78.

IV.    Procedural History

       RXi instituted this action on October 19, 2018. D. 1. Khvorova moved to dismiss the

original complaint on February 8, 2019. D. 16. On February 22, 2019, prior to the Court’s

adjudication of Khvorova’s motion, RXi filed an amended complaint. D. 18. Khvorova then

moved to dismiss the amended complaint. D. 21. The Court heard the parties on the pending

motion on May 7, 2019 and took the matter under advisement. D. 34.

V.     Discussion

       RXi alleges here that Khvorova disclosed confidential information and trade secrets

concerning the development of sd-rxRNA®, including to RXi’s direct competitor and Khvorvoa’s

current employer, UMass, in breach of contract and in violation of state and federal

misappropriation laws, common law fiduciary obligations and Chapter 93A. D. 18 ¶¶ 55-113.

RXi seeks a permanent injunction against further use or disclosure of its confidential information,

an order requiring that Khvorova return documents and other tangible RXi trade secrets, damages

and any such other relief as the Court may deem just and proper. Id. Requested Relief ¶¶ 1-8.

Pursuant to the motion to dismiss, D. 21, Khvorova contends that UMass is an indispensable party

to this action and urges the Court to dismiss the amended complaint to the extent the Court

concludes that joinder is not feasible. D. 22 at 3. The Court must first determine whether UMass

is a necessary party under Rule 19(a) and, if so, then whether it is an indispensable party under

Rule 19(b). See San Juan Bay Marina, 239 F.3d at 405.




                                                5
       A.      UMass is Not a Necessary Party

       Khvorova, in essence, contends that UMass is a necessary party because the relief RXi

seeks directly implicates UMass’s rights in the ’423 Application and, in the case of a permanent

injunction, UMass could be barred from prosecuting the ’423 Application. D. 22 at 11-12. A party

is a necessary party under Rule 19(a)(1)(A) if “in that person’s absence, the court cannot accord

complete relief among existing parties.” Watchtower Bible & Tract Soc’y of N.Y., Inc. v.

Municipality of San Juan, 773 F.3d 1, 13 (1st Cir. 2014). “Relief is complete when it meaningfully

resolves the contested matter as between the affected parties.” Id.

       Here, RXi seeks an order requiring that Khvorova return RXi’s documents and other

tangible “RXi Trade Secret Information” in her possession, as well as a permanent injunction

against any further use or disclosure of RXi confidential, proprietary or “Trade Secret

Information,” damages, attorneys’ fees and any other relief that the Court deems just and proper.

D. 18 ¶¶ 1-8. On this record, the Court does not concluded that the aforementioned relief would

interfere with UMass’s interest in the ’423 Application. 2       The Court is not persuaded by

Khvorova’s invitation to “read[] between the lines” of the amended complaint, D. 18, for an

ownership interest that would be impaired by the relief sought here, see D. 32 at 3, including an

order requiring Khvorova to return and discontinue the misappropriation of documents and other

tangible objects taken from RXi. RXi is not seeking the Court’s ruling on any action before the

USPTO nor does it ask the Court to assess UMass’s ownership interest in the ’423 Application.



2
  Throughout her motion papers, Khvorova appears to suggest that the Court may draw inferences
from allegations in the original complaint that were either modified or not included in the amended
complaint. See D. 22 at 7-10. As RXi correctly notes, however, the amended complaint
“supersedes the antecedent complaint” such that the latter must be treated as a “dead letter and ‘no
longer performs any function in the case.’” ConnectU LLC v. Zuckerberg, 522 F.3d 82, 91 (1st
Cir. 2008) (quoting Kolling v. Am. Power Conversion Corp., 347 F.3d 11, 16 (1st Cir. 2003)).

                                                 6
Rather, it seeks injunctive relief preventing Khvorova from using and disclosing its confidential

information in violation of state and federal law.       In the analogous context of whether a

misappropriation claim raised substantial questions of patent law, other courts concluded

allegations that “defendants had misappropriated . . . trade secrets, and had caused patent

applications to be filed with the PTO, which were related to the plaintiff’s trade secrets” did not

require the resolution of inventorship questions arising under federal patent law. Palantir Techs.

Inc. v. Abramowitz, No. 16-CV-5857-PJH, 2017 WL 926467, at *5 (N.D. Cal. Mar. 9, 2017)

(quoting Altavion, Inc., v. Konica-Minolta Sys. Lab., Inc., 2008 WL 2020593, at *2-3 (N.D. Cal.

May 8, 2008) (rejecting theory that plaintiff’s request for injunctive relief in misappropriation

claim necessarily depended on a resolution of patent inventorship within the technical sense used

in patent law)). Here, RXi’s misappropriation claims can be resolved without analysis of the patent

application rights related to the ’423 Application. Even if Khvorova were required to return or

discontinue her use of RXi documents relevant to the art disclosed in the ’423 Application, that,

alone, would not change the ’423 Application’s assignment history (or, by extension, UMass’s

ownership interest). The mere possibility that RXi’s requested relief could impact the prosecution

of the ’423 Application at some later date, see D. 32 at 5-6, is not sufficient to require joinder of

UMass as a necessary party to this action. See Raytheon, 123 F. Supp. 2d at 32 (explaining that a

“Rule 12(b)(7) motion will not be granted because of a vague possibility that persons who are not

parties may have an interest in the action”) (quoting 5A Charles Alan Wright & Arthur R. Miller,

Federal Practice & Procedure § 1359 (2d ed. 1990 & Supp. 2000)); see also Palantir, 2017 WL

926467, at *6 (stating that even where “allegedly fraudulent conduct before the USPTO will no




                                                 7
doubt be a large part of the proceedings in this action,” federal patent law is not implicated because

“the USPTO does not form the exclusive theory upon which . . . claims are based”). 3

       Khvorova also argues that failure to join UMass to this action could expose Khvorova to

multiple, inconsistent rulings because RXi and UMass both “claim the right to obtain an

assignment of [Khvorova’s] rights in the ’423 Application.” D. 22 at 12-13. As an initial matter,

the Court does not consider reassignment of the ’423 Application as part of the relief sought in the

amended complaint. In addition, the fact that an existing party may pursue or be subject to further

litigation against other absent parties has no effect on the analysis under Rule 19(a)(1)(A). See,

e.g., Bacardi Int’l Ltd. v. V. Suarez & Co., Inc., 719 F.3d 1, 12 (1st Cir. 2013) (noting that “[t]he

mere fact, however, that Party A, in a suit against Party B, intends to introduce evidence that will

indicate that a non-party, C, behaved improperly does not, by itself, make C a necessary party”)

(citation and internal quotation marks omitted); MasterCard Int’l Inc. v. Visa Int'l Serv. Ass’n,

Inc., 471 F.3d 377, 385 (2d Cir. 2006) (affirming the refusal to join Visa in a dispute between

MasterCard and an international sports association even though both Visa and MasterCard were

disputing the same exclusive sponsorship rights and “there [was] no question that further litigation

between Visa and [the sports association], and perhaps MasterCard and Visa, is inevitable if

MasterCard prevails in this lawsuit”).

       For support, Khvorova cites to Ali v. Carnegie Institution of Washington, 306 F.R.D. 20,

26 (D.D.C. 2014), aff’d 684 Fed. Appx. 985 (Fed. Cir. 2017), but the posture of that case is

different from the facts alleged in the amended complaint. There, the court found that UMass was


3
  Khvorova argues further that RXi’s “catchall” request for “any such other and further relief as
the Court may deem just and proper” could be used to “revive” requests for relief that were not
included in the amended complaint and which challenge UMass’s ownership of the ’423
Application. D. 22 at 12. The Court anticipates, however, that the limits of any relief granted
would be consistent with this ruling on whether UMass is an indispensable party.

                                                  8
a necessary party because the plaintiff directly challenged the inventorship of patents owned by

UMass and sought damages from UMass. See Ali, 306 F.R.D. at 26. The Federal Circuit

recognized that UMass’s interests as co-owner of the patents at issue would be “highly prejudiced

in its absence” considering the additional protections afforded to patent owners. Id. (collecting

cases that “strongly support the conclusion that patent owners are required to be joined if feasible

under Rule 19(a)) (quoting Univ. of Utah v. Max–Planck–Gesellschaft Zur Forderung Der

Wissenschaften E.V., 734 F.3d 1315, 1326 (Fed. Cir. 2013)). The court also acknowledged that it

could not accord complete relief among the existing parties given that the defendant was not under

any obligation to cover damages UMass purportedly owed the plaintiff. Id.

       RXi’s prayer for relief, by contrast, does not address patent ownership interests and the

action here challenges an inventor’s misconduct rather than the application itself. In addition, if

Khvorova is found liable, the issues between Khvorova and RXi will be resolved; no other party

is needed to provide the injunctive, declaratory and monetary relief RXi seeks from Khvorova.

That is, the instant dispute need not resolve issues between RXi and UMass for the amended

complaint to survive a motion to dismiss under Rule 12(b)(7). See Charest v. Fed. Nat’l Mortg.

Ass’n, 9 F. Supp. 3d 114, 131 (D. Mass. 2014) (explaining “that an existing party’s [unresolved]

dispute with the absent party . . . does not make [the absent party] a required party”). Accordingly,

the Court concludes that UMass is not a necessary party under Rule 19(a)(1)(A). The Court does

not consider whether UMass is a necessary party pursuant to Rule 19(a)(1)(B) given that UMass

has not claimed an interest relating to the subject of this action. Fed. R. Civ. P. 19(a)(1)(B).

       B.      UMass is Not Indispensable Under Rule 19(b)

       Even assuming arguendo that UMass is a necessary party (as this Court has concluded it

is not) and joinder is not feasible due to UMass’s immunity from suit, see Langadinos v. Bd. of



                                                  9
Trs. of Univ. of Mass., CIV.A. No. 12-11159-GAO, 2013 WL 5507042, at *18 (D. Mass. Sept.

30, 2013) (collecting cases in which courts in the First Circuit recognized UMass’s Eleventh

Amendment immunity from suits seeking injunctive relief and money damages in federal court),

the Court declines to dismiss the amended complaint under Rule 19(b). The Court considers the

following factors in assessing indispensability:

       (1) the extent to which a judgment rendered in the person’s absence might prejudice
       that person or the existing parties; (2) the extent to which any prejudice could be
       lessened or avoided by: (A) protective provisions in the judgment; (B) shaping the
       relief; or (C) other measures; (3) whether a judgment rendered in the person’s
       absence would be adequate; and (4) whether the plaintiff would have an adequate
       remedy if the action were dismissed for nonjoinder.

Fed. R. Civ. P. 19(b). These factors favor proceeding without UMass. First, the prejudice to

UMass from proceeding in its absence would be minimal given that RXi’s requested relief focuses

on restricting further improper use of its intellectual property by Khvorova. The Court cannot

conclude, without more, that an adverse ruling as to Khvorova would impair UMass’s rights to the

’423 Application. Second, any prejudice derived from UMass’s absence could be minimized by a

limiting instruction from the Court and/or the limits of the relief permitted at the time a decision

on the merits is rendered. Third, for the reasons previously discussed, there is no indication that a

judgment between the existing parties would be inadequate. Finally, given UMass’s sovereign

immunity, it is likely that RXi would not have an adequate remedy against Khvorova if UMass

was considered an indispensable party to the claims that it asserts here (or the subset of state claims

it might assert in state court where a similar rule of joinder, Mass. R. Civ. P. 19, applies).

Specifically, as “a component of the Commonwealth,” UMass cannot be sued in state court under

Massachusetts law without the legislature’s express consent. Cameron Painting Inc. v. Univ. of

Mass., 83 Mass. App. Ct. 345, 347 (2013); Commonwealth v. Pennsylvania Higher Educ.

Assistance Agency, No. 1784CV02682-BLS2, 2018 WL 1137520, at *3 (Mass. Super. Mar. 1,


                                                   10
2018) (noting entity “’funded in part from the Commonwealth’s treasury’… is itself protected by

sovereign immunity and thus ‘is not amenable to suit without the Commonwealth’s express

consent’”) (citation omitted). UMass also cannot be sued in state court under federal law because

as “an arm of the state,” the Commonwealth’s sovereign immunity applies. See United States ex

Willette v. Univ. of Mass., 812 F.3d 35, 40 (1st Cir. 2016) (finding the University of Massachusetts

and the University of Massachusetts Medical School are “arm[s] of the state”); Pennsylvania

Higher Educ., 2018 WL 1137520, at *4 (“Massachusetts state entities are immune from claims

brought under federal law in Massachusetts courts to the same extent that the Eleventh Amendment

would bar such claims against them in Federal court”). UMass likewise cannot be sued in federal

court under federal patent law unless sovereign immunity has been waived. See Lapides v. Bd. of

Regents of the Univ. Sys. of Ga., 535 U.S. 613, 624 (2002) (concluding “the State’s action joining

the removing of this case to federal court waived its Eleventh Amendment immunity”); Univ. of

Fla. Research Found., Inc. v. Gen. Elec. Co., 916 F.3d 1363, 1365 (Fed. Cir. 2019) (explaining a

state waives immunity when “it consents to federal court jurisdiction by voluntarily appearing in

federal court”) (citations omitted); Baum Research & Dev. Co. v. Univ. of Mass., 503 F.3d 1367,

1372 (Fed. Cir. 2007) (finding UMass waived its sovereign immunity by agreeing to submit to

federal jurisdiction in a licensing agreement); cf. Fla. Prepaid Postsecondary Educ. Expense Bd.

v. College Sav. Bank, 527 U.S. 627, 643 (1999) (noting that sovereign immunity may only be

abrogated “where the State provides no remedy, or only inadequate remedies, to injured patent

owners”). RXi, therefore, would not have an adequate remedy at law against Khvorova for

unilaterally misappropriating its confidential information if the Court concluded that UMass is an

indispensable party.




                                                11
       As Rule 19(b) states, the Court’s joinder decision is ultimately one based in “equity and

good conscience.” Fed. R. Civ. P. 19(b). Neither requires the Court to dismiss this action in light

of UMass’s absence.

VI.    Conclusion

       For the foregoing reasons, the Court DENIES Khvorova’s motion to dismiss, D. 21.

       So Ordered.

                                                            /s/ Denise J. Casper
                                                            United States District Judge




                                                12
